Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The e-terminal disclaimer filed on January 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,087,786 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendment is being made in order to obviate a minor grammatical oversight, without changing the scope of the claimed invention: 

Claim Amendment
(i) With regard to claim 25 (line 2), after the term "the first distance" a period --.-- has been added.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on January 14, 2022, has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on November 1, 2021.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 15, and 21, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, a storage device, comprising: a tape reel for tape media for storing data; a head assembly for reading data from and writing data to the tape media; and a contact plate structure movable from a first position spaced from the tape media to a second position in contact with the tape media, wherein the tape media is movable from a third position that is spaced a first distance from the head assembly and a fourth position that is spaced a second distance from the head assembly, wherein the second distance is less than the first distance.
Additionally, the instant invention (as set forth in independent claim 15) provides for, a storage device, comprising: a first tape reel for tape media for storing data; means to read data from and write data to the tape media, wherein the means to read data from and write data to the tape media is movable from a first position spaced a first distance from the tape media to a second position spaced a second distance from the tape media, wherein the means to read data from and write data to the tape media reads data from and writes data to the tape media at the second position; and means to move the tape media closer to and farther from the means to read data from and write data to the tape media.
It is noted that the claim term "means to read data from and write data to the tape media" and "means to move the tape media closer to and farther from the means to read data from and write data to the tape media" are considered to properly invoke 35 USC 112 paragraph (f). 
The terms "means to read data from and write data to the tape media" and "means to move the tape media closer to and farther from the means to read data from and write data to the tape media" each are an element in a claim for a combination, which performs a specified function without the recital of structure, material, or acts in support thereof. As such, each are construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The corresponding structure of the term "means to read data from and write data to the tape media" includes ahead assembly (e.g., 130) as described and set forth in the Applicant's specification, and equivalents thereof, in strict accordance with 35 USC 112 paragraph (f).
The corresponding structure of the term "means to move the tape media closer to and farther from the means to read data from and write data to the tape media" includes a contact plate (e.g., 700) as described and set forth in the Applicant's specification, and equivalents thereof, in strict accordance with 35 USC 112 paragraph (f).
Additionally, the instant invention (as set forth in independent claim 21) provides for, a storage device, comprising: a tape reel for tape media for storing data; a head assembly for reading data from and writing data to the tape media; a contact plate structure movable from a first position spaced from the tape media to a second position in contact with the tape media, wherein the tape media is movable from a third position that is spaced a first distance from the head assembly and a fourth position that is spaced a second distance from the head assembly, and wherein the contact plate structure comprises a tape guide; and a first actuator coupled to the contact plate structure.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a storage device, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 15, and 21.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 15, and 21.
Moreover, since claims 2-10, 17-20, and 22-25 depend from and further limit the allowable subject matter of independent claims 1 and 15 and 21, respectively, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688